DETAILED ACTION

This action is an Allowance and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.111 filed May 10, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Non-Final Office Action mailed Feb. 8, 2021, also filed May 10, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 2, 4–6, 9–17, 19–21, and 24–37 were previously pending; Claims 2 and 17 are amended; No Claims are added; Claims 36 and 37 are cancelled. Accordingly, Claims 2, 4–6, 9–17, 19–21, and 24–35 are now pending and have been examined with Claims 2 and 17 in independent form.
Response to Amendment
 
Applicant's Amendment has been reviewed against Applicant’s Specification filed Nov. 29, 2016, [hereinafter “Applicant’s Specification”] and as amended on Jan. 11, 2021, and accepted for examination. No new matter was entered.
Response to Arguments

Applicant argues the art of record does not disclose amended claims. Applicant’s Reply at *12–15. Specifically,  the art of record does not disclose the “traversing,” “generating,” and “generating” limitations of the independent claims.  Examiner agrees.

Allowable Subject Matter

Claims 2, 4–6, 9–17, 19–21, and 24–35 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The claims are eligible under 35 USC § 101 as explained in the Non-Final Office Action mailed Feb. 8, 2021. The pending claims are directed to a statutory category, recite an abstract idea exception, but integrate the abstract idea exception into a practical application in some other meaningful way. MPEP § 2106.05(e).
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the priority date for the claims has support to filing date of Nov. 29, 2016. The distinguishing claimed features over the prior art are:
traversing one or more completeness graphs by providing the data of the respective user data profiles to the nodes of respective completeness graphs through the respective completion paths from the beginning node to the termination node to generate respective sets of missing data identifiers of the missing data from respective user data profiles, each set of the missing data identifiers being indexed to a respective user ID, each missing data identifier indicative of a category of the missing data, wherein the missing data is required to answer the respective textual questions to complete respective tax topic determinations;
generating a plurality of partition data structures for collecting the missing data for the plurality of the user data profiles, each partition data structure being indexed to each user ID and comprising a respective list of multiple pairs of respective data sources and respective missing data identifiers of the missing data; 
generating a plurality of target queues to access the plurality of the data sources using the respective partitions for collecting the missing data for the plurality of user data profiles, each target queue being a target queue data structure generated for each respective data resource and comprising the data resource associated with a plurality of pairs of respective missing data identifiers and different respective user IDs;
The prior art references most closely resembling the applicant’s claimed invention are:
Eftekhari et al. (U.S. Pat. Pub. No. 2012/0109792) [“Eftekhari”]. Eftekhari is directed to obtaining user tax documents from data resources and using "inference rules" to generate and present a subset of customized interview questions to the user for validation, corrections, and/or additional input. Eftekhari, ¶ [0068]. Eftekhari Fig. 5, steps 520-524 (FIG. 5) are related to inferences and the use of inference rules, but these do not include the claimed data structures that include missing data identifiers described in the distinguishing claimed features above.
Stanley et al. (U.S. Pat. Pub. No. 2006/0178961) [“Stanley”]. Stanley is directed to an interview process for obtaining missing data from the taxpayer. Stanley, ¶ [0015]. Data is imported in a data structure provided by the import source which is mapped to various forms and fields to prepare a tax return. This is distinguished from the pending claims which identifies and solicits information in the claimed data structure. Thus, Stanley does not disclose the distinguishing claimed features above.
Tifford et al. (U.S. Pat. No. 8,682,756) [“Tifford”]. Tifford is directed to generating a visualization to assist the tax user is preparing their taxes. Tifford, col. 1:35–55. Tifford discloses a portion of the visual aspects of the pending claims such as at least one arc between the intermediate nodes and the respective arcs each representing merely one of two response options of the respective logic expression to the respective textual question along each completion path. Tifford does not disclose the distinguishing claimed features above.
Valdes et al. (Eur. Pat. Pub. No. 3535729 A1) [“Valdes”]. Valdes is directed to receiving missing healthcare data from a plurality of data sources is various data model regimes. Valdes ¶ [0004]. Valdes does not disclose the distinguishing claimed features above.
Claims 2, 4–6, 9–17, 19–21, and 24–35 are allowed because the references individually and in combination as explained in the discussion of closest prior art of record above, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. See attached Form PTO-892, Notice of References Cited.
Wang et al. (U.S. Pat. No. 7,917,412) [“Wang”] is pertinent because it collects tax information for tax preparation.
Raz et al. (U.S. Pat. Pub. No. 2013/0198287) [“Raz”] is pertinent because it obtains information about a user and determines whether a potential relationship exists between a user and a plurality of individuals in a database.
Talan et al. (U.S. Pat. No. 7,899,757) [“Talan”] is pertinent because it discloses a data structure for managing trust level.
Wang et al. (U.S. Pat. No. 10,140,666) [“Wang ‘666”] is pertinent because gathers tax data.
Santos (U.S. Pat. No. 7,558,777) [“Santos”] is pertinent because it aggregates information from multiple sources based on user preferences.
Non-Patent Literature: Caplan, Robert M., “IRS Announces Release Data for 1040 Modernized E-File Program,” (December 31, 2007), [hereinafter “NPL Caplan”] is pertinent because discloses storing data in MeF schemes using XML.
Non-Patent Literature: Gregg, H. R. DECISION TABLES FOR DOCUMENTATION AND SYSTEM ANALYSIS. No. K-1718. Union Carbide Corp., Oak Ridge, Tenn. Computing Technology Center, 1967 [“NPL Gregg”] is pertinent because it discloses logic expressions along the respective row thereby eliminating at least one textual question of the decision table.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/

/BENNETT M SIGMOND/           Supervisory Patent Examiner, Art Unit 3694